                                           Case 4:19-cv-03046-JST Document 56 Filed 04/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DEVAN COSTA, et al.,                              Case No. 19-cv-03046-JST
                                                        Plaintiffs,
                                   8
                                                                                           ORDER VACATING HEARING
                                                 v.
                                   9

                                  10     POSTMATES INC.,                                   Re: ECF No. 49
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiffs’ motion for reconsideration regarding motion to compel

                                  14   arbitration and stay civil proceedings. ECF No. 49. Pursuant to Federal Rule of Civil Procedure

                                  15   78(b) and Civil Local Rule 7-1(b), the Court finds the matter suitable for disposition without oral

                                  16   argument. The hearing on this matter, currently scheduled for May 6, 2020, is hereby

                                  17   VACATED.

                                  18          IT IS SO ORDERED.

                                  19   Dated: April 29, 2020
                                                                                       ______________________________________
                                  20
                                                                                                     JON S. TIGAR
                                  21                                                           United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
